Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about September 5, 2001, which, in an action for age discrimination, granted defendants employer’s and supervisor’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, who was rehired by defendant employer in 1982 when he was 45 years old after an eight-year hiatus, came forward with no evidence to support his claim that his “replacements” were hired because they were younger than him, or other evidence that would permit an inference that his 1992 termination was motivated by age-based animus (see Ferrante v American Lung Assn., 90 NY2d 623, 629, 630-631). Indeed, the record establishes that plaintiff was not replaced as such, but that some of his duties were subsequently shared among several people in a cost-cutting reorganization of plaintiff’s unprofitable department that resulted in the termination of 25 other people in the department. In any event, even if plaintiff had been replaced by a younger person, that fact alone would not avail to defeat defendants’ motion for summary judgment given their otherwise unrebutted showing of a legitimate need to reduce costs in plaintiff’s department and the resulting termination of 25 other people, who, so far as appears, were of various ages (cf. DeMay v Miller & Wrubel, 262 AD2d 184, 185). We are not persuaded otherwise by defendant supervisor’s statement that plaintiff was “not a good fit,” correctly characterized by the IAS court to be too isolated and ambiguous to raise an issue of fact as to defendants’ age-based animus (see Almanzar v Collegiate Church Corp., 255 AD2d 230). Nor did plaintiff *183show that he was qualified for the two positions for which he interviewed after his position was eliminated, one of which was acquired by a person of plaintiffs age. We have considered and rejected plaintiffs other arguments. Concur — Nardelli, J.P., Mazzarelli, Saxe and Marlow, JJ.